This is an appeal from a judgment rendered in the Fifty-Fifth district court of Harris county to the Court of Civil Appeals for the First Supreme Judicial District. By order of the Supreme Court, the cause was transferred to this court.
The case is presented to us upon a transcript and agreed statement of facts. No briefs have been filed. We have examined the record to ascertain the existence or not of fundamental error.
Appellant was the owner and licensed operator of a liquor package store located at 3214 White Oak street, in Houston. Appellee revoked and canceled his permit to so operate for reasons hereinafter appearing. Appellant filed this suit seeking to have the court vacate the cancellation of his permit by the board. This the court refused to do. Appellant's store is situated within the boundaries of what formerly was the city of Houston Heights, but now annexed to and a part of the city of Houston. At the time of the dissolution of the corporate existence of the city of Houston Heights and the annexation of its territory by the city of Houston the former was dry area and the latter wet. It has been definitely determined that such changes did not alter the then existing status of the area theretofore comprising the city of Houston Heights. *Page 578 
Its legal status as dry territory remained, and will continue until changed in the same manner that it was created; that is, by vote of the residents of that area. This is true despite the fact that Houston Heights has ceased to exist as a municipal corporation.
The judgment of the district court is correct. Liquor cannot legally be sold at the place where appellant's store is located, and the revoked permit was improvidently issued. The precise question has been recently determined by our Supreme Court in an opinion by Justice Critz in the case of Houchins v. Plainos, 110 S.W.2d 549.
The judgment of the district court is affirmed. Haynes v. J. M. Radford Grocery Co., 118 Tex. 277, 14 S.W.2d 811.
Affirmed.